Title: To Benjamin Franklin from Officers of the American Squadron: Affidavit, [30 October 1779]
From: Officers of the American Squadron
To: Franklin, Benjamin


[October 30, 1779]
The officers Who are Knowing to the following facts, Will please to mention them in full unequivocal terms in their Certificates.
1.   The Captain of the alliance did not take the Steps in his power to prevent his Ship from getting foul of the Bonhomme Richard in the Bay of Biscay; for instead of putting his helm a Weather, and bearing up to make Way for his Commanding officer (Which Was his Duty) he left the deck for to load his pistols.
2.  When in Chace of a Ship (Supposed an English East india man) on the Day of August 1779. Captn: Landais did not do his utmost to overtake that ship, Which he might easily have done before night; but put his helm a Weather and bore away Sundry times in the day after Alliance had gained the Wake of the chace and was overtaking her Very fast.—
3.  Captain Landais beheaved With Disrespect and Impertinence towards the Commander in Chief of the Squadron on frequent occasions—
4.  He disobeyed his Signals—
5.  He Very Seldom answered any of them—
6.  He Expressed his fears and apprehensions of being taken on the Coast of Ireland, and insisted on Leaving Sight of it immediatly When We had Cruised there only two days—
7.  His Separation from the Squadron the first time must have happened Either thro’ ignorance or design, because tho’ he distinctly Saw the Signal for the Course before night. Yet he altered it first two and then four points of the Compass before morning—
8.  His Separation from the Squadron the Second time must also have happened thro’ ignorance or design, because the Wind being at N.W. and the other Ships to his Knowledge laying too and being a Stern of the Alliance—What less than Separation Could be the Consequence of his obstinacy in ordering the Weather main brace to be hauled in and the Ship to be Steered S.W. and S.W.B.S. in the trough of the Sea, Which Was done from ten at night till morning: and he Would not then permit the Ship to be tacked in order to rejoin the Squadron as was proposed to him by the officers.—
9.  On the morning of the 23. of September When the B. h. R. after being off the Spurn Came in Sight of the Alliance and Pallas off flamborough head, Captn. Landais distinctly told Captn. Cottineau, that if it Was, as it appeared, a fifty guns Ship; they must run away: altho’ he must have been Sure that the Pallas from her heavy Sailing must have fallen a Sacrifice.
10.  In the afternoon of the Same day, Captn. Landais paid no attention to Signals, particularly the Signal of preparation and for the Line Which Was made With great Care and Very distinctly on board the B. h. R.—
11.  Altho’ the Alliance was a Long Way a head of the B. h. R., When bearing down on the Baltic fleet, yet Captn. Landais lay out of gun Shot to Windward, and until the B. h. R. had passed by and Closely engaged the Serapis, and then instead of Comming to close action with the Countess of Scarborough the Alliance fired at Very Long Shot—
12.  He continued to Windward and a Considerable time after the action began, fell a Stern and Spoke the Pallas; Leaving the Countess of Scarborough in the Wake of the Ships engaged, and at free Liberty to rake the B. h. R.—
13.  After the B. h. R. and Serapis Were made fast along Side of Each other, as in the margin (Which Was not done till an hour after the Engagement began) Captn. Landais, out of musquet Shot Raked the B. h. R. With Cross bar and grape Shot &ca. Which Killed a number of men, dismounted Sundry guns, put out the side Lights and Silenced all the 12. pounders—
14.  The alliance then Ran down towards the Pallas and Countess of Scarborough that Were at the time Engaged at a Considerable distance to Leeward of the B. h. R. and Serapis, and Captn. Landais hovered about there out of gun Shot and Without firing till Some time after the Countess of Scarborough had Struck, and then bore down under his top Sails and Spoke first the prise, and then the Pallas asking a number of questions—
15.  At Last Captn. Landais made Sail under his top’s Sails to Work up to Windward, but made tacks before he (Being Within the Range of grape Shot, and at the Longuest three quarters of an hour before the Serapis struck) fired a Second broadside into the B. h. R.’s Larboard quarter, the Latter part Whereof Was fired When the Alliance was not more than three points abaft the B. h. R.’s beam, altho’ many tongues had Cryed from the B. h. R. that Captn. Landais Was firing into the Wrong Ship, and prayed him to Lay the Enemy along Side; three Large Signal Lanthorns With proper Signal Wax Candles in them, and Well Lighted had also previously to his firing been hung over the bow quarter and Wraist of the B. h. R. in a horisontal Line, which Was the Signal of reconnaissance, and the Ships, the one having a heigh poop and being all black, the other having a low Stern With yellow Sides, Were Easily distinguishable it being full moon—
16.  The alliance then passed at a Very Considerable distance along the larboard or off Side of the B. h. R. and having tacked and gained the Wind ran down again to Leeward, and in Crossing the B. h. R.’s bow Captn. Landais Racked her With a third broad Side after being Constantly Called to from the B. h. R. not to fire, but to Lay the Enemy along Side.
17.  Sundry men Were Killed and Wounded by the broadsides mentioned in the two Last articles—
18.  Captain Landais never passed on the off Side of the Serapis, nor Could that Ship Ever bring a gun to bear on the Alliance at any time during the Engagement—
19.  The Leakes of the B. h. R. Increased much after being fired upon by the Alliance; and as the most dangerous Shot Which the B. h. R. received under Water Were under the Larboard bow and quarter, they must have come from the Alliance, for the Serapis Was on the other Side.
20.  Several people on board the Alliance told Captn. Landais at different times, that he fired upon the Wrong Ship, others refused to fire.—
21.  The alliance only fired three Vollies, while Within gun Shot of the B. h. R. and Serapis—
22.  The morning after the Engagement Captn. Landais acknowledged on board the Serapis that he Raked Each time With grape Shot, which he Knew Would Scatter—
23.  Captain Landais has acknowledged Since the action that he Would have thought it no harm if the B. h. R. had struck for it Would have given him an opportunity to retake her and to take the Serapis—
24.  He has frequently declared that he Was the only American in the Squadron, and that he was not under the Orders of Captn. Jones.
25.  In Comming into the texel, he declared that if Captn. Jones Should hoist a broad pendant, he Would to Vex him hoist another—

I attest the Articles Number 2. 4. 5. 10. 11. 15. 16. and 22. to be matters of fact, and I believe all the rest.
Robert Coram Midshipman of the late Ship of War the Bonhomme Richard


I attest the articles number, 2. 3. 4. 5. 6. 10. 11. 13. 15. 16. 17. 19. 21. 22. to be matters of fact, and I belive all the rest.
J. W. Linthwaite Midshipman of the Late ship of war the Bon Homme Richard


I attest the articles Number, 2. 3. 4. 5. 6. 10. 11. 13. 15. 16. 17. 19. 21. 22. to be matters of fact, and I believe all the rest.
John Mayrant. Midshipman of the late Ship of War the Bon H Richard


I attest the Articles Number, 1. 2. 3. 4. 5. 6. 7. 8. 10. 13. 15. 16. 17. 18. 19. 20. 22. 23. & 24. to be matters of fact, and I believe all the rest.
Lt. Col. Wuibert. american Engineer and Commanding officer of the Volunteers on board Serapis late of the Bon Homme Richard.



I attest the Articles Number, 2. 3. 11. to be matters of Fact, & I believe all the rest.
Benjn. Stubbs Midshipman of the Late Ship of War the Bon H. Richard


I attest the Articles Number, 2. 3. 4. 5. 6. 10. 11. 13. 15. 16. & 17. to be Matters of Fact & I believe all the Rest.
Thos. Potter Midshipman of the late Ship of War the Bon H. Richard


I attest the Articles Number, 2. 3. 4. 5. 10. 11. 13. 15. & 19. to be Matters of Fact & I believe all the Rest.
Nathl. Fanning Midshipman of the late Ship of War the Bon H. Richard


I attest the Articles, 3. 4. 5. 10. 11. 13. 15. 16. 17. 19. & 21 to be Matters of fact & I believe all the Rest.
Thos. Lundy Midshipman of the late Ship of War the Bon H. Richd:


I attest the Articles Number, 2. 3. 4. 5. 6. 10. 11. 13. 15. 16. & 17. to be Matters of Fact and I believe all the Rest.
Beaumont Groube Midn. of the late Ship of War the Bon H. Richd.


We attest the Articles Number, 2. 3. 4. 5. 7. 8. 11. 12. 18.
   *N.B. The Alliance never pass’d on the offside of the Serapis
 20. & 21. to be matters of Fact.
James Degge Liet. John Larchar JUNR. Masters Mate on board the AllianceJohn Buckley Master


I attest the Articles 2. 3. 4. 5. 10. 11. 15. 16. 17. 18. 23. to be matters of fact
Stack Lt. of Walsh’s Regt. and Offer. of Volunteers on Board the Bon Homme Richard by congé from Court


I attest the Articles 2. 3. 4. 5. 6. 10. 11. 13. 15. 19. 23. 24. to be matters of fact
Macarthy offr. of Walsh’s Regiment and Lt of Voluteers on board the Bonhomme Richard



I atestte Les Articles 11. 12. 14. & 24. quant à l’article 4. j’ai connoissance quil à refusé d’obeir aux Signaux de se rendre à bord du bonhomme Richard, et relativement à l’article 9. je me rappelle quil me dit Si c’est un vaissau au dessus de 50 Canons nous n’avons que le parti de la fuitte.
De Cottineau De Kerloguen.Capne de La Pallas


I attest the Articles 2. 5. 11. 12. 20. 22. to be matters of fact.
M. Parke Capt. of Marines on board the American Frigate Alliance.


I attest the Articles 2. 3. 4. 5. 15. 16. 17. 18. 19. 21. to be matters of fact
Richard Dale, Lieutenant of the late Ship of War the Bon Homme Richard.


I Attest the Articles 2. 3. 4. 5. 11. 14. 22. to be matters of fact.
Henry Lunt Lieutenant of the late Ship of War the Bon HommeRichard


I Attest the Articles 2. 3. 4. 5. 10. 11. 13. 15. 16. 17. 18. 19. 21. to be matters of fact
Samuel Stacy Master of the late Shipof War the Bon Homme Richard.

 
Notation: Articles respecting the behavior of Captain Landais since we left l’orient. October 30th. 1779.
